Title: To George Washington from Robert Morris, 31 December 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Office of Finance 31st Decr 1782.
                        
                        I have received your Excellency’s favors of the twenty first and twenty fifth Instant. Colo. Tilghman had
                            already mentioned the Cannon which Mr Billings engraved and I assured him I would pay for it. This assurance I beg Leave
                            to repeat and to add that if your Excellency will be pleased to draw on me in his favor the Bill shall be duly honored. In
                            such Case I wish the Service may be specified in the Bill so that the Warrant grounded on it may at once be carried to the
                            proper account.
                        I presume Sir that the Quarter Master General who is by this time at Head Quarters will have taken the
                            necessary arrangements for obtaining the Forage required. With perfect Respect & Esteem I have the Honor to be Sir
                            your Excellency’s most obedient & humble Servant
                        
                            Robt Morris,
                        
                    